799 F.2d 539
GENERAL ACCIDENT INSURANCE COMPANY, Plaintiff-Appellee,v.Mary Lou NAMESNIK, and Robert and Cornell Whitlow,Defendants-Appellants.
Nos. 85-2021, 85-2022, 85-2166 and 85-2242.
United States Court of Appeals,Ninth Circuit.
Sept. 9, 1986.

Larry L. Smith, Calvin L. Raup, O'Connor, Cavanaugh, Anderson, Westover, Killingsworth & Beshears, P.A., David D. Dodge, Mark R. Lieberman, Eaton, Lazarus, Dodge & Lowrey, Ltd., Phoenix, Ariz., for plaintiff-appellee.
Dougal B. Reeves, Jr., Gregg Clarke Gibbons, Simon, Reeves & Roberts, Scottsdale, Ariz., for defendants-appellants.
Prior report:  790 F.2d 1397.
Before WALLACE, KENNEDY, and FARRIS, Circuit Judges.

ORDER

1
Footnote 1 on page 7 of the opinion filed June 2, 1986, is hereby deleted.


2
The petition for rehearing is denied.